MEMORANDUM **
Phyran Hou, a native and citizen of Cambodia, petitions pro se for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). Reviewing de novo, id., we deny the petition for review.
Hou’s sole contention, that his refugee status was not terminated by his adjustment to lawful permanent resident status, is foreclosed by Kaganovich v. Gonzales, 470 F.3d 894, 898 (9th Cir.2006) (holding that “an alien who arrives in the United States as a refugee may be removed even if refugee status has never been terminated”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.